DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 7, applicant discloses the backing comprises 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic particles by weight, however selecting certain percentages from this discloser would provide a percent over 100% which would be impossible, for example selecting 30% for rubber particles, 50% for metal particles 
Regarding claim 16, claim 16 is rejected under the same reasons as claim 7. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Regarding claim 7, applicant discloses the backing comprises 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic particles by weight, however selecting certain percentages from this discloser would provide a percent over 100% which would be impossible, for example selecting 30% for rubber particles, 50% for metal particles and 50% for ceramic particles would result in 130% which is over 100% and henceforth results in confusion and uncertainty to the scope of the discloser thus resulting in the claim being indefinite. 

Regarding claim 16, claim 16 is rejected under the same reasons as claim 7. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US Patent No.: 8,354,773) in view of Lee (Document Id: US 20160007961 A1).

Regarding claim 1, Oliver teaches an array of transducer elements, the transducer elements (12) of the array operable separably for transducing between acoustic and electrical energies, the array having a face at which the acoustic energies are transmitted and received and a back opposite the face. (Col.2, lines 52-57, Col.3, lines 8-12 and 26-30, Col.1 14-20, Claim 1)

Further regarding claim 1, Oliver teaches a backing (14) adjacent the back of the array, the backing comprising a composite of materials. (Col.2, lines 12-21) Oliver does not explicitly say these materials are comprising a composite of rubber, metal, and ceramic particles.
Lee, in the same field of endeavor teaches a backing (330) that is comprising a composite of rubber, metal, and ceramic particles. (Paragraph 75, lines 7-15) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate a backing that is comprising a composite of rubber, metal, and ceramic particles as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. 

Regarding claim 2, Oliver teaches wherein the rubber comprises silicone powder. (Col.5, lines 30-37) Oliver discloses that silicone rubber is used in the composite of the backing material and then discloses that the material (silicone rubber) could be in solid or liquid phase, therefore someone having ordinary skill in the art would easily be able to introduce a silicone powder into the mix of backing material. Someone with ordinary skill in the art would easily be able to introduce a silicone powder into the mix of backing In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 3, Oliver teaches the invention as claimed but does not explicitly teach wherein the metal comprises tungsten powder.
Lee, in the same field of endeavor teaches wherein the metal comprises tungsten powder. (Paragraph 75, lines 7-15) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the metal comprises tungsten powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. 

Regarding claim 4, Oliver teaches the invention as claimed but does not explicitly teach wherein the ceramic comprises aluminum nitride powder.
Lee, in the same field of endeavor teaches wherein the ceramic comprises alumina. (Paragraph 75, lines 7-15) Lee discloses alumina which is another name for aluminum oxide, however someone with ordinary skill in the art would easily be able to introduce aluminum nitride instead of alumina since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the ceramic comprises aluminum nitride powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 5, Oliver teaches wherein the backing has an acoustic attenuation of at least 2 dB/mm at 2.0 MHz, an acoustic impedance of at least 1 Mrayl. (Col.4, lines 66-Col.5, line 4, Col.4, lines 42-44) Oliver does not teach a thermal conductivity of at least 3 W/mk.
Lee, in the same field of endeavor teaches wherein the backing has thermal conductivity in the form of a heat transfer path. ( Paragraph 77, Paragraph 78, lines 1-4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing has thermal conductivity as taught by Lee in order to direct and discharge the heat away from the backing and transducer to avoid damage to the device. Oliver in view of Lee discloses the claimed invention except for thermal conductivity of at least 3 W/mk. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have thermal conductivity of at least 3 W/mk., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding claim 6, Oliver teaches wherein the backing comprises an epoxy with a substantially homogeneous distribution of the backing composition. (Col.4, lines 4-5 and lines 10-15, Col.2, 18-21) Oliver does not explicitly teach distribution of the rubber, metal, and ceramic particles.
Lee, in the same field of endeavor teaches distribution of the rubber, metal, and ceramic particles. (Paragraph 75, lines 7-15, Fig.5, 420).It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate distribution of the rubber, metal, and ceramic particles as taught by Lee in 

Regarding claim 7, Oliver teaches the invention as claimed but does not explicitly teach wherein the backing comprises 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic particles by weight.
Lee, in the same field of endeavor teaches wherein the backing comprises rubber particles, metal particles, and ceramic particles. (Paragraph 75, lines 7-15, Fig.5, 420).It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing comprises rubber particles, metal particles, and ceramic particles as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. Oliver in view of Lee discloses the claimed invention except for 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic particles by weight. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a composition of 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic particles by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding claim 8, Oliver teaches wherein the rubber particles are 8-100 micrometers and different material particles of 20 microns or less can be used. (Col.4, lines 7-10) Oliver does not explicitly teach the metal particles are 10-60 micrometers.
Lee, in the same field of endeavor teaches metal particles. (Paragraph 75, lines 7-15, Fig.5, 420). Lee does not explicitly teach wherein the metal particles are 10-60 In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate metal particles as taught by Lee and metal particles that are 10-60 micrometers in order to be small enough to avoid undesirable scattering at higher ultrasound frequencies. 

Regarding claim 9, Oliver teaches the invention as claimed but does not explicitly teach wherein the rubber, metal, and ceramic particles are 15-90% of a weight of the backing.
Lee, in the same field of endeavor teaches wherein the backing comprises rubber, metal, and ceramic particles. (Paragraph 75, lines 7-15, Fig.5, 420). It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing comprises rubber, metal, and ceramic particles as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. Oliver in view of Lee discloses the claimed invention except for wherein the rubber, metal, and ceramic particles are 15-90% of a weight of the backing. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a composition of wherein the rubber, metal, and ceramic particles are 15-90% of a weight of the backing., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 10, Oliver teaches wherein the backing comprises a molded block of acoustic absorber. (Col.4, lines 26-28, Col.6, lines 19-22)

Regarding claim 11, Oliver teaches a composite acoustic absorber (14) for an ultrasound transducer array (12), the composite acoustic absorber comprising cured epoxy; rubber filler and wherein the rubber filler is distributed in the cured epoxy (Col.2, lines 18-21, Col.1, lines 45-48, Col.4, lines 7-10, claim 1).Oliver does not teach metal filler; and ceramic filler and wherein the metal filler, and ceramic filler are distributed in the cured epoxy.
Lee, in the same field of endeavor teaches metal filler; and ceramic filler. (Paragraph 75, lines 7-15, Fig.5, 420).Lee discloses backing material (420) that may be a combination of a metal powder (for example, tungsten, copper, or aluminum), a ceramic powder (for example, tungsten oxide or alumina), or a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin, or may include rubber. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate metal filler; and ceramic filler as taught by Lee and wherein the metal filler, and ceramic filler are distributed in the cured epoxy in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 12, Oliver teaches wherein the rubber filler comprises silicone powder. (Col.2, lines 18-21, Col.5, lines 30-37) Oliver discloses that silicone rubber is used in the composite of the backing material and then discloses that the material (silicone rubber) could be in solid or liquid phase, therefore someone having ordinary skill in the art would easily be able to introduce a silicone powder into the mix of backing material. Oliver 
Lee, in the same field of endeavor teaches wherein the metal filler comprises tungsten powder, and the ceramic filler comprises aluminum nitride powder. (Paragraph 75, lines 7-15, Fig.5, 420). Lee discloses alumina which is another name for aluminum oxide, however someone with ordinary skill in the art would easily be able to introduce aluminum nitride instead of alumina since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the metal filler comprises tungsten powder, and the ceramic filler comprises aluminum nitride powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 13, Oliver teaches wherein the cured epoxy comprises a block shaped and sized to mate with an ultrasound transducer array. (Col.3, lines 26-43, Col.6, lines 16-19, Col.6, lines 23-28) 

Regarding claim 14, Oliver teaches wherein the distribution of the composite in the cured epoxy provides an acoustic attenuation of at least 2 dB/mm at 2.0 MHz, an acoustic impedance of at least 1 Mrayl. (Col.4, line 66 – Col.5, line 5, Col.4, lines 42-44) Oliver does not explicitly teach metal, and ceramic fillers and a thermal conductivity of at least 3 W/mk.
Lee, in the same field of endeavor teaches metal, and ceramic fillers. (Paragraph 75, lines 7-15, Fig.5, 420) Lee also teaches wherein the backing has thermal conductivity in the form of a heat transfer path. ( Paragraph 77, Paragraph 78, lines 1-4) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate metal, and ceramic fillers and thermal conductivity as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently and in order to direct and discharge the heat away from the backing and transducer to avoid damage to the device. Oliver in view of Lee discloses the claimed invention except for thermal conductivity of at least 3 W/mk. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have thermal conductivity of at least 3 W/mk., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding claim 15, Oliver teaches wherein the cured epoxy comprises a matrix (22) and rubber in the matrix (22) and wherein the mixture matrix form air gaps. (Col.4, lines 16-23, Col.6, lines 31-36, Col.5, lines 26-30, Col.5, lines 40-44) Oliver discloses degassing a mixture of material in the composite so that any air or gas bubbles expands in response to the decreased pressure and migrates to the surface thus being released. Per this discloser it is inherent that there is air gaps formed in the matrix (mixture). Oliver does not explicitly teach wherein the rubber, metal, and ceramic fillers in the matrix.
Lee, in the same field of endeavor teaches metal, and ceramic fillers. (Paragraph 75, lines 7-15) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate metal, and ceramic fillers as 

Regarding claim 16, Oliver teaches the invention as claimed but does not explicitly teach wherein the backing comprises 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic filler by weight.
Lee, in the same field of endeavor teaches wherein the backing comprises rubber particles, metal particles, and ceramic filler. (Paragraph 75, lines 7-15, Fig.5, 420) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate wherein the backing comprises rubber particles, metal particles, and ceramic filler as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently. Oliver in view of Lee discloses the claimed invention except for 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic filler by weight. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a composition of 25-30% rubber particles, 25-50% metal particles, and 20-50% ceramic filler by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233


Regarding claim 17, Oliver teaches homogeneous distribution of backing composition. (Col.4, lines 4-5 and lines 10-15, Col.2, 18-21) Oliver does not explicitly teach distribution of rubber filler, metal filler, and ceramic filler.
Lee, in the same field of endeavor teaches distribution of rubber filler, metal filler, and ceramic filler. (Paragraph 75, lines 7-15) It would have been obvious to one having 


Regarding claim 18, Oliver teaches casting the mixture into a mold for an acoustic backing block and curing the mixture in the mold. (Col.6, lines 5-15, Fig.4) Oliver does not teach mixing an epoxy, rubber powder, ceramic powder, and metal powder as a mixture.
Lee, in the same field of endeavor teaches mixing an epoxy, rubber powder, ceramic powder, and metal powder as a mixture. (Paragraph 75, lines 7-15) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate mixing an epoxy, rubber powder, ceramic powder, and metal powder as a mixture as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.

Regarding claim 19, Oliver teaches wherein mixing comprises mixing a thermoset and thermoplastic of the epoxy with silicone particles as the rubber powder. (Col.6, lines 5-15, Col.6, lines 31-34, Col.2, lines 18-21, Col.4, lines 7-10, Col.5, lines 26-37) Oliver does not explicitly teach aluminum nitride particles as the ceramic powder, and tungsten particles are the metal powder.
Lee, in the same field of endeavor teaches aluminum nitride particles as the ceramic powder, and tungsten particles are the metal powder. (Paragraph 75, lines 7-15) Lee discloses alumina which is another name for aluminum oxide, however someone with In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Oliver to incorporate aluminum nitride particles as the ceramic powder, and tungsten particles are the metal powder as taught by Lee in order for the backing material to have a high attenuation coefficient so that absorption can occur efficiently.


Regarding claim 20, Oliver teaches wherein casting comprises casting into the mold for the acoustic backing block for a two-dimensional array of transducer elements. (Col.6, lines 5-15, Col.5, lines 44-49, Fig.4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645